DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1, 8, 11, 17, 19, and 24 in the response filed 11/9/2020 is acknowledged.
Claims 1, 2, 4, 5, 7, 8, 11-21, 23, 24, and 26 are pending in the application with claims 5 and 12 remaining as previously withdrawn.
Claims 1, 2, 4, 7, 8, 11, 13-21, 23, 24, and 26 are examined below.
Response to Arguments
Applicant's arguments filed 11/9/2020 have been fully considered but they are not persuasive. Applicant argues on p. 6-7 that Grim fails to disclose the newly added limitations regarding the heat-moldable ankle region comprising a material that is moldable and rigid at the claimed temperatures. However, this argument is moot in view of the new combination of references Weaver II, Kuhn, and Grim applied to reject claim 1; specifically, Weaver II and Kuhn together disclose the claimed stay and the newly added limitations referred to above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 4, 7, 8, 11, 13-21, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver II et al. US 2011/0144554 A1 in view of Kuhn US 2011/0196276 A1 further in view of Grim et al. US 2003/0171703 A1.
Regarding claim 1, Weaver II discloses an ankle brace 10 (fig. 1B and [0024]), comprising: a housing 12 having an opening for receiving a user’s ankle, lateral and medial sides configured to fit around the ankle (fig. 1B and [0024], material 12 forms the ankle support 10, which surrounds the ankle as shown), and a compartment on at least one of the lateral and medial sides; and a stay 30 sized to fit within the compartment (fig. 1B and [0031], the bands 42 form a compartment in which splint 30 is received), the stay 30 further comprising: a substantially rectangular support plate, the support plate having an anterior edge and a posterior edge opposite the anterior edge, a distal region disposed between the anterior and posterior edges and having a distal tip, and a proximal region disposed between the anterior and posterior edges opposite the distal region and having a proximal tip opposite the distal tip, wherein, when applied to the user, the support plate extends longitudinally along the user’s leg over the user’s ankle (please see annotated fig. A below); and a heat-moldable ankle region disposed longitudinally between the proximal and distal regions of the support plate ([0029], the splint 30 can be metallic or polymeric, which would be heat-moldable given a high enough temperature; annotated fig. A, the ankle region being the extent between the proximal and distal regions), the heat-moldable ankle region having an ankle facing side, a non-ankle facing side, and a contoured region 34, the contoured region 34 disposed along the ankle facing side and positioned on the ankle-facing side so as to be configured to align with the ankle’s malleolus (fig. 3 and [0026], the portion 34 having a concave curvature for conforming to the medial malleolus; the side of the splint 30 being concave at portion 34 is the ankle facing side, and the opposite side of the splint 30 is the non-ankle facing side).

However, Kuhn teaches an analogous ankle brace (fig. 4A) also having a heat-moldable ankle region 20, wherein the heat-moldable ankle region 20 comprises a material that is moldable at temperatures between about 150°F and 250°F and rigid at temperatures below approximately 150°F (fig. 4A and [0034], wherein the thermoplastic support 20 becomes soft and pliable when heated at a range of between 150-200°F but otherwise retains its shape; [0010], once cooled, the material returns to the rigidity needed for appropriate support).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the heat-moldable ankle region of Weaver II to comprise a material that is moldable at temperatures between about 150°F and 250°F and rigid at temperatures below approximately 150°F, as taught by Kuhn, because this thermoplastic material does not have to be brought to high temperatures in order to be molded, compared to other materials; furthermore, it retains its structural integrity while being heated, cools quickly and retains its shape, and can be heated and cooled multiple times without comprising the integrity of the material ([0034]).
Weaver II in view of Kuhn is silent on the contoured region comprising a plurality of ribs.
However, Grim teaches an analogous ankle brace 100 (fig. 1 and [0005]) comprising a contoured region of a rectangular support 110 (fig. 4 and [0040], pad 110 forms part of the ankle support) comprising a plurality of ribs (please see annotated fig. B below, which shows the contoured region being the circular area formed by ribs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the contoured region of Weaver II in view of Kuhn with a plurality of ribs, as taught by Grim, because these ribs form cells that would allow 

    PNG
    media_image1.png
    749
    754
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    834
    684
    media_image2.png
    Greyscale

Regarding claim 2, Weaver II in view of Kuhn further in view of Grim discloses the claimed invention as discussed above.
Weaver II further discloses at least one tightening strap 56 that is anchorable to the housing 12 and actuatable to tighten the brace 10 about the ankle from a loose state to a tightened state (fig. 1B and [0033], cable 56 capable of being tightened in the claimed manner), and wherein the ankle region is a mid-region of the support plate that is co-molded to and 
Regarding claim 4, Weaver II in view of Kuhn further in view of Grim discloses the claimed invention as discussed above.
Weaver II is silent on the stay in the loose state is in a first shape configuration and the stay in the tightened state is in a second shape configuration that differs from the first shape configuration.
However, Kuhn further teaches the stay 20 in the loose state is in a first shape configuration and the stay in the tightened state is in a second shape configuration that differs from the first shape configuration ([0057], the heated brace is tightened about the foot and ankle, then cooled in the final shape; therefore, the stay would have a first shape in the loose, heated state and a second shape in the tightened, cooled state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the stay of Weaver II in view of Kuhn further in view of Grim such that the stay in the loose state is in a first shape configuration and the stay in the tightened state is in a second shape configuration that differs from the first shape configuration, as taught by Kuhn, for a customized shape in the clinically desired shape as prescribed by the experienced professional ([0057]).
Regarding claim 7, Weaver II in view of Kuhn further in view of Grim discloses the claimed invention as discussed above.
Weaver II in view of Kuhn is silent on the ankle region comprising a hub, and each of the plurality of ribs extends radially as a spoke about the hub.
However, Grim further teaches the ankle region comprising a hub, and each of the plurality of ribs extends radially as a spoke about the hub (annotated fig. B, the circular hub having three spokes in each upper and lower, left and right corners).

Regarding claim 8, Weaver II in view of Kuhn further in view of Grim discloses the claimed invention as discussed above.
Weaver II in view of Kuhn is silent on at least one of the plurality of ribs projecting medially from the ankle-facing side.
However, Grim further teaches at least one of the plurality of ribs projecting medially from the ankle-facing side (fig. 1, the patterned side of the pad 110 facing inwards, which would face the ankle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the stay of Weaver II in view of Kuhn further in view of Grim such that at least one of the plurality of ribs project medially from the ankle-facing side, as taught by Grim, because these ribs form cells that would allow air movement, creating a massaging effect to promote blood flow in the ankle ([0052]).
Regarding claim 11, Weaver II in view of Kuhn further in view of Grim discloses the claimed invention as discussed above.
Weaver II in view of Kuhn is silent on the plurality of ribs comprising a first plurality of ribs that extends longitudinally between the anterior and posterior edges and proximal to the ankle region.
However, Grim further teaches the plurality of ribs comprising a first plurality of ribs that extends longitudinally between the anterior and posterior edges and proximal to the ankle 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the plurality of ribs of Weaver II in view of Kuhn further in view of Grim to comprise a first plurality of ribs that extends longitudinally between the anterior and posterior edges and proximal to the ankle region, as taught by Grim, because these ribs form cells that would allow air movement, creating a massaging effect to promote blood flow in the ankle ([0052]); also, the claimed pattern of ribs can be used for decorative effect ([0053]).
Regarding claim 13, Weaver II in view of Kuhn further in view of Grim discloses the claimed invention as discussed above.
Weaver II in view of Kuhn is silent on at least one of the first plurality of ribs extending longitudinally through the ankle region.
However, Grim further teaches at least one of the first plurality of ribs extending longitudinally through the ankle region (annotated fig. B, where ribs form a longitudinally extending honeycomb pattern through the ankle region between the proximal and distal tips).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least one of the first plurality of ribs of Weaver II in view of Kuhn further in view of Grim to extend longitudinally through the ankle region, as taught by Grim, because these ribs form cells that would allow air movement, creating a massaging effect to promote blood flow in the ankle ([0052]); also, the claimed pattern of ribs can be used for decorative effect ([0053]).
Regarding claim 14, Weaver II in view of Kuhn further in view of Grim discloses the claimed invention as discussed above.

However, Grim further teaches a plurality of troughs within the medial side of the plate, the plurality of troughs extending longitudinally along the support plate, and at least one of the first plurality of ribs is disposed between adjacent troughs (annotated fig. B, the protruding ribs extend longitudinally through the length of the plate and form troughs between the honeycomb ribs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the stay of Weaver II in view of Kuhn further in view of Grim to have a plurality of troughs within the medial side of the plate, the plurality of troughs extending longitudinally along the support plate, and at least one of the first plurality of ribs is disposed between adjacent troughs, as taught by Grim, because these troughs/cells would allow air movement, creating a massaging effect to promote blood flow in the ankle ([0052]); also, the claimed pattern of ribs can be used for decorative effect ([0053]).
Regarding claim 15, Weaver II in view of Kuhn further in view of Grim discloses the claimed invention as discussed above.
Weaver II in view of Kuhn is silent on the plurality of troughs extending longitudinally through the ankle region.
However, Grim further teaches the plurality of troughs extending longitudinally through the ankle region (annotated fig. B, the protruding ribs form a honeycomb pattern longitudinally through the ankle region between the proximal and distal tips; these ribs have troughs between the ribs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the plurality of troughs of Weaver II in view of Kuhn further in view of Grim to extend longitudinally through the ankle regio, as taught by 
Regarding claim 16, Weaver II in view of Kuhn further in view of Grim discloses the claimed invention as discussed above.
Weaver II in view of Kuhn is silent on the distal end of each rib of the first plurality of ribs terminates within or proximal to the contoured region.
However, Grim further teaches the distal end of each rib of the first plurality of ribs terminates within or proximal to the contoured region (annotated fig. B, where the ribs terminate at the distal tip, which is proximal/near the contoured region).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the stay of Weaver II in view of Kuhn further in view of Grim such that the distal end of each rib of the first plurality of ribs terminates within or proximal to the contoured region, as taught by Grim, because the claimed pattern of ribs can be used for decorative effect ([0053]).
Regarding claim 17, Weaver II in view of Kuhn further in view of Grim discloses the claimed invention as discussed above.
Weaver II in view of Kuhn is silent on the plurality of ribs further comprising a second plurality of ribs disposed on a medial side of the ankle region and forming a series of spokes around a hub in the ankle region, and at least one rib of the first plurality of ribs is spaced between adjacent ribs of the second plurality of ribs.
However, Grim further teaches the plurality of ribs further comprising a second plurality of ribs disposed on a medial side of the ankle region and forming a series of spokes around a hub in the ankle region, and at least one rib of the first plurality of ribs is spaced between adjacent ribs of the second plurality of ribs (annotated fig. B, the ribs connecting and between 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the stay of Weaver II in view of Kuhn further in view of Grim such that the plurality of ribs further comprise a second plurality of ribs disposed on a medial side of the ankle region and forming a series of spokes around a hub in the ankle region, and at least one rib of the first plurality of ribs is spaced between adjacent ribs of the second plurality of ribs, as taught by Grim, because the claimed pattern of ribs can be used for decorative effect ([0053]).
Regarding claim 18, Weaver II in view of Kuhn further in view of Grim discloses the claimed invention as discussed above.
Weaver II in view of Kuhn is silent on at least one each of the first plurality of ribs extends longitudinally along the ankle region and the distal region of the plate.
However, Grim further teaches at least one each of the first plurality of ribs extends longitudinally along the ankle region and the distal region of the plate (annotated fig. B, the honeycomb ribs extend longitudinally around the hub/spokes and through the distal region).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the stay of Weaver II in view of Kuhn further in view of Grim such that at least one each of the first plurality of ribs extends longitudinally along the ankle region and the distal region of the plate, as taught by Grim, because the claimed pattern of ribs can be used for decorative effect ([0053]).
Regarding claim 19, Weaver II in view of Kuhn further in view of Grim discloses the claimed invention as discussed above.
Weaver II in view of Kuhn is silent on adjacent ribs of the first plurality of ribs being spaced apart at respective proximal ends by a first distance, and respective sections of those adjacent ribs being spaced apart within the ankle region by a second distance.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the stay of Weaver II in view of Kuhn further in view of Grim such that adjacent ribs of the first plurality of ribs are spaced apart at respective proximal ends by a first distance, and respective sections of those adjacent ribs being spaced apart within the ankle region by a second distance, as taught by Grim, because the claimed pattern of ribs can be used for decorative effect ([0053]).
Regarding claim 20, Weaver II in view of Kuhn further in view of Grim discloses the claimed invention as discussed above.
Weaver II in view of Kuhn is silent on the first distance being greater than the second distance.
However, Grim further teaches the first distance being greater than the second distance (annotated fig. B, the larger honeycombs have a greater width (and thus greater distance between adjacent ribs) than the smaller honeycombs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the stay of Weaver II in view of Kuhn further in view of Grim such that the first distance is greater than the second distance, as taught by Grim, because the claimed pattern of ribs can be used for decorative effect ([0053]).
Regarding claim 21, Weaver II in view of Kuhn further in view of Grim discloses the claimed invention as discussed above.

However, Grim further teaches a second plurality of ribs that extend longitudinally through the ankle region, the second plurality being fewer than the first plurality of ribs (annotated fig. B, the hub and spokes forming a second plurality of ribs that are fewer than the plurality of honeycomb ribs throughout the pad 110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the stay of Weaver II in view of Kuhn further in view of Grim to have a second plurality of ribs that extend longitudinally through the ankle region, the second plurality being fewer than the first plurality of ribs, as taught by Grim, because the claimed pattern of ribs can be used for decorative effect ([0053]).
Regarding claim 23, Weaver II in view of Kuhn further in view of Grim discloses the claimed invention as discussed above.
Weaver II in view of Kuhn is silent on the contoured region having a perimeter edge that is spaced between the anterior and posterior edges of the support plate.
However, Grim further teaches the contoured region having a perimeter edge that is spaced between the anterior and posterior edges of the support plate (annotated fig. B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the stay of Weaver II in view of Kuhn further in view of Grim such that the contoured region has a perimeter edge that is spaced between the anterior and posterior edges of the support plate, as taught by Grim, because the claimed pattern of ribs and the contoured region can be used for decorative effect ([0053]).
Regarding claim 24, Weaver II in view of Kuhn further in view of Grim discloses the claimed invention as discussed above.
Weaver II in view of Kuhn is silent on a flange in the mid-region formed from at least one of the anterior and posterior edges.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the stay of Weaver II in view of Kuhn further in view of Grim with a flange in the mid-region formed from at least one of the anterior and posterior edges, as taught by Grim, to form a reinforced border along the perimeter of the stay for structural strength.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Weaver II et al. US 2011/0144554 A1 in view of Kuhn US 2011/0196276 A1 further in view of Grim et al. US 2003/0171703 A1 and Cropper 7,115,105 B2.
Regarding claim 26, Weaver II in view of Kuhn further in view of Grim discloses the claimed invention as discussed above.
Weaver II in view of Kuhn further in view of Grim is silent on the stay having an average thickness of between about 0.03 inches and about 0.06 inches.
However, Cropper teaches an analogous ankle brace (fig. 1) having a stay with an average thickness of between about 0.03 inches and about 0.06 inches (figs. 2A/B and col. 5, lines 7-11, support members 41/43 are about 2.0 mm (or ~0.08 inches) thick, which is about 0.06 inches).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the stay of Weaver II in view of Kuhn further in view of Grim to have an average thickness of between about 0.03 inches and about 0.06 inches, as taught by Cropper, to be thin and light and thus more comfortable for the wearer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Castro US 2004/0034316 A1; Slautterback et al. US 6,394,971 B1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHELLE J LEE/            Examiner, Art Unit 3786                                                                                                                                                                                            
/KERI J NELSON/            Primary Examiner, Art Unit 3786